I am in agreement with the opinion of Mr. Justice SAYRE in all respects except in so far as it holds that the deeds executed in a foreign state and purporting to be acknowledged by a notary public, the acknowledgment and official authority of the notary not being authenticated by the notary's official seal, were admissible in evidence, over the objection of the defendant, and were prima facie evidence of compliance by the plaintiff with his contract to procure deeds efficacious to convey title to the grantee named, without proof of their execution.
The decisions here are uniform in holding that, while the courts of this state take judicial notice that notaries public appointed and commissioned by the Governor of this state are such, and have authority to take and certify acknowledgments, but where the acknowledgment is taken by a notary public of a foreign state, the certificate of the notary must be authenticated by the official seal, or otherwise, before the deed can be used as evidence for any purpose, in the absence of other evidence showing the execution of the deed. Goree v. Wadsworth, 91 Ala. 416, 8 So. 712; Alabama National Bank v. Chattanooga Door  Sash Company, 106 Ala. 663, 18 So. 74; Ex parte State ex rel. Smith, Attorney General, 203 Ala. 444,83 So. 334.
On this point, therefore, I respectfully dissent. *Page 494